94 F.3d 641
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roy H. BURCHER, Jr.;  Alfred W. Hauser;  June Burcher;Virginia Cash;  Randolph M. Cash;  Sarah M. Boyce;Katherine T. Wells;  Fenler W. McMillan;  Lucille R.McMillan;  Robert Hudgins;  Billy P. Forbes;  Daisy Forbes;James Hicks, Jr.;  William Allan Johnson;  Aubrey T.Ferguson;  Wayne Ferguson;  Beverly Ferguson Moore;Catherine C.F. Pinnell;  Flo S. King;  Betty Jean Cook;Charles A. Cook;  George Cook, Jr.;  Gwen Cook;  William T.Green;  William C. Green, Plaintiffs-Appellants,andGeorge H. Themides;  Katherine K. Themides;  L. ThomasKnight;  Dorothy F. Cowan;  George Cook;  Joseph L.R.Pinnard;  Odelle Ottofaro;  Elaine H. Ciannvei;  Mary F.Worley;  Gloria Knight, Plaintiffs,v.James C. McCAULEY;  Michael Rigsby;  Eugene L. Reagan;Virginia State Bar;  Harry L. Carrico;  A. ChristianCompton;  Roscoe Bolan Stephenson, Jr.;  Henry H. Whiting;Elizabeth B. Lacy;  Leroy Roundtree Hassell;  UnknownConspirators;  Barbara Milano Keenan, Defendants-Appellees.
No. 94-2508.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 6, 1996.
Decided Aug. 14, 1996.

Roy H. Burcher, Jr., Alfred W. Hauser, June Burcher, Virginia Cash, Randolph M. Cash, Sarah M. Boyce, Katherine T. Wells, Fenler W. McMillan, Lucille R. McMillan, Robert Hudgins, Billy P. Forbes, Daisy Forbes, James Hicks, Jr., William Allan Johnson, Aubrey T. Ferguson, Wayne Ferguson, Beverly Ferguson Moore, Catherine C.F. Pinnell, Flo S. King, Betty Jean Cook, Charles A. Cook, George Cook, Jr., Gwen Cook, William T. Green, William C. Green, Appellants Pro Se.  Lee Melchor Turlington, OFFICE OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appellees.
Before MURNAGHAN, HAMILTON, and MOTZ, Circuit Judges.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. §§ 1983, 1985, 1986, 1988 (1988), and 18 U.S.C. §§ 1962, 1964 (1988) complaint as to Appellee Virginia State Bar.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Burcher v. McCauley, No. CA-94-328 (E.D.Va. Oct. 28, 1994);   see Equipment Finance Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345 (4th Cir.1992) (discussing appellate review of premature appeals under the doctrine of cumulative finality).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 We note that Appellants' failure to note an appeal of the district court's December 21, 1994, order deprives us of jurisdiction to consider that order